UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7152



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM DANIELS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-93-130-BO, CA-97-227-5-BO)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Daniels, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Daniels appeals the district court’s order granting

the Government’s motion for summary judgment in his 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998) action. We have reviewed the record

and the district court’s opinion and find no reversible error.

Although the district court failed to provide Daniels notice of the

Government’s motion for summary judgment and a warning that failure

to file opposing affidavits could result in summary judgment for

the moving party, as required under Roseboro v. Garrison, 528 F.2d

309, 310 (4th Cir. 1975), we find that, under the circumstances,

such error was harmless. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2